DETAILED ACTION
This is an office action on the merits in response to the communication filed on 3/10/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 10, 2021 has been entered.
 

Claims’ Status
Claims 1, 7, and 13 have been amended.  Claims 6, 12, and 18 are canceled.  Claims 1-5, 7-11, and 13-17 are pending and are considered in this office action.

Response to Arguments/Comments
103 Rejection
	The argument is moot in light of a new art and new grounds of rejections due to amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 7, 10, 13 & 16 are rejected under 35 U.S.C 103 as being obvious over Zinder et al. (US20170005804A1; hereinafter: “Zinder”) in view of Hopkins et al.  (US10521780B1; hereinafter: “Hopkins”), and further in view of Tong (US20190280855A1, now U.S. Patent 10,536,265B2; hereinafter: “Tong”).
With respect to claim 1, 7 & 13
Zinder teaches the limitations of:
a communication interface; a processor; and a memory having a blockchain application stored thereon, wherein the blockchain application, when executed by the processor, causes the processor to (fig.8 & [0146]):
receive, via a blockchain dashboard, a request from a first user to access the blockchain; receive, from the user, a request to upload a data file to the blockchain ([0008], A transceiver is configured to receive electronic data messages (including a first electronic data message) that includes a digital resource issuance request that is a request to issue a new amount of the resource. When a new request is received, the computer system is programmed to generate a blockchain transaction from a blockchain resource identifier (e.g., a blockchain address) to at least one participant identifier (e.g., another blockchain ,
wherein the block comprises a transaction address and a transaction ID, wherein the transaction address and the transaction ID identify a location of the data file within the blockchain  ( [0057], An asset or resource record may include the participant identifier (e.g., for a corresponding company) that the asset is associated with, a unique identifier that is used to uniquely identify the asset on the blockchain (e.g., which may be, for example, a 160 bit hash value of a public key associated with the asset)….; see also [0058], Ledger storage 606, in conjunction with blockchain services 616, interfaces with the blockchain 618 to store records of validated (or to-be-validated) blockchain transactions. A record in ledger storage 606 may include source and destination identifiers that are mapped back to respective participants (e.g., stored in participant storage 602), a blockchain transaction ID, the unique identifier for the asset, an asset transaction quantity, a transaction date (e.g., when the transaction was submitted to the blockchain), a validation date (e.g., when this transaction was ultimately validated by the blockchain), a price per share, and/or a price of the asset transaction, etc.)

automatically update, through an application program interface, a legacy system by appending the transaction address and the transaction ID to a legacy database within the legacy system (fig.1 & [0088], digital asset repository computer system 600 monitors, via the processor 608 and blockchain services 616, the blockchain 618 to determine when the submitted transaction has been validated by the blockchain. Responsive to determining the submitted transaction has been validated, ledger storage 606 (legacy system) is updated to reflect that the transaction stored in S20 has been validated by the blockchain. The digital asset repository computer system 600 may determine that a transaction has been validated by reviewing validated blocks of the blockchain 618 as they are published; [0058], A record in ledger storage 606 may include source and destination identifiers that are mapped back to respective participants (e.g., wherein the application programming interface enables two-way communication between the legacy system and the blockchain through the first decentralized application ([0093-0101] explain how steps S40, S42 & S46 of fig. 3A enable two-way communication between the Blockchain and the digital asset repository computer system; see also Fig. 7F which further demonstrates a web page that enables a user to begin the transfer of an asset.)

Zinder in view of Tong do not explicitly disclose, but Hopkins teaches:
receive authentication credentials from the first user (col.4 ln66-ln67, Parties to a contract may
-exchange keys or other credentials to enable access to each other's blockchains, see also col. 13 ln 63- col. 14 ln20);
determine, based on validating the authentication credentials of the first user, that the first user is authorized to access a first decentralized application (col.5 ln1-ln5, For example, a seller may be (e.g., via a cryptographic key) given access to a blockchain that includes buyer information such as loan information, insurance verification, driver's license, passport, social security number (SSN), or other identification verification, driving record, and so forth., see also col. 13 ln 63- col. 14 ln20);
detect, via a consensus algorithm, that the data file is valid (col.2 ln39-ln43, Implementations also take advantage of the consensus-reaching features of blockchain(s) to ensure that the sales transaction data or other data recorded in blockchain(s) is complete, accurate, and up-to-date; see also col.2 ln44-ln46 , An advantage of using blockchain(s) to store transaction data is the decentralized aspect of the consensus network for the blockchain(s); see also col.11 ln62-ln66 Because all users (e.g., financial institutions) need 
provide, using a blockchain pier associated with the first user, selective access to the data file to the first user (col.6 ln29-ln39, Where applicable, a blockchain's multi-signature feature can be implemented to validate multiple party authorizations. Other individuals such as a lien-holder may also have access to keys that enable access to the vehicle. In some examples, a lien-holder may be able to disable access to the vehicle by other users, e.g., if loan payments are missed. The access control mechanism may also enable other features, such as disabling a vehicle if maintenance checks are overdue, blocking particular users (e.g., teen drivers) from using a vehicle during inclement weather, and so forth., see also col. 4 ln 66-col. 5 ln22)

Zinder in view of Hopkins do not explicitly disclose, but Tong teaches:
wherein the data file is a document file associated with a first transaction ([0144], In addition, a computer can interact with a user by sending documents to and receiving documents from a device that is used by the user; for example, by sending web pages to a web browser on a user's client device in response to requests received from the web browser.)
Examiner’s Note (Intended Use):  The portion of the limitation which recites “…..is associated with a first transaction”, is merely a recited intended use of the data file.  This portion is given little to no patentable weight because the limitation, or portion thereof, does not claim the function(s) as being positively recited actions or functions, and/or it does not add any meaning or purpose to the associated manipulative step(s).  See MPEP 2103 C and 2111.04.  Simply because the limitation recites something as being “for…. [performing a specific functionality]”, etc.  does not mean that the functions are required to be performed, or are actually performed.

encrypt the data file using a cryptographic public key associated with the first user; append the data file to a block in the blockchain,  ([0044], The storage device can first generate initial data that corresponds to the identifier based on the identifier; update the initial data based on the data to be stored to updated data; generate the key pair that corresponds to the identifier, and encrypt the updated data as an encrypted data packet that corresponds to the identifier by using a public key in the key pair; generate the blockchain that corresponds to the identifier, and store the encrypted data packet in the blockchain; and store, in the blockchain network storage node, the blockchain that stores the updated encrypted data packet;)

based on updating the legacy system, automatically display, on the blockchain dashboard, the document file associated with the transaction address and the transaction ID by retrieving the data file from the blockchain using the transaction address and the transaction ID, wherein displaying the document file further comprises decrypting the data file using a cryptographic private key associated with the first user ([0070], decrypt the encrypted data packet based on the private key after retrieving the encrypted data packet that corresponds to the identifier, to obtain all data that corresponds to the identifier, and finally query all the data based on the data query instruction; [0060],  In this implementation of the present application, an end-user device can determine a data query instruction, and proceed with a subsequent data query process. The end-user device can be a mobile phone, a tablet computer, a personal computer, a server, etc.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopkins/Tong with the teaching of Zinder as they relate to a system/method of data management on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function 

With respect to claim 4, 10 & 16
The combination of Hopkins, Zinder and Tong teaches the limitation of claim 1, 7 & 13 respectively.  Hopkins further teaches: 
receive, from a second user, a request to view a set of encrypted data records on the blockchain (col.15 ln61-ln63, The seller application 108 may use (606) the token to access the blockchain(s) 122 and verify the buyer information on the blockchain(s) 122.);
receive authentication credentials from the second user, wherein the authentication credentials comprises a cryptographic key; determine, based on validating the authentication credentials of the second user, that the second user is authorized to access the set of encrypted data records; and
decrypt the set of encrypted data records using the cryptographic key (col.15 ln44-ln60, The buyer application 106 may access (602) buyer information, such as loan information or other funding source information, stored on the blockchain(s) 122. Based on the accessed buyer information, the buyer application 106 may generate and provide (604) a token to enable access to the buyer information on the blockchain(s) 122. The token may be communicated to the seller application 108. In some examples, the token may be encoded in a scannable barcode such as a one-dimensional UPC or multi-dimensional QR code. The barcode may be presented in a UI of the buyer application 106, and the seller may use a camera or other optical data input device on the seller computing device(s) 104 to scan (e.g., capture an image of) the barcode. The seller application 108 may decode the scanned image of the barcode to extract the encoded token. In some examples, the token may be a cryptographic key (e.g., private key) that is communicated to the seller application 108.)

Claims 2, 3, 8, 9, 14 & 17 are rejected under 35 U.S.C 103 as being obvious over Zinder et al. (US20170005804A1; hereinafter: “Zinder”) in view of Hopkins et al.  (US10521780B1; hereinafter: “Hopkins”) in view of Tong (US10536265B2; hereinafter: “Tong”) in view of Dasgupta et al. (US9642012B1; hereinafter: “Dasgupta”), and further in view of Shah (US20190341134A1; hereinafter: “Shah”).
With respect to claim 2, 8 & 14
The combination of Hopkins, Zinder and Tong teaches the limitation of claim 1, 7 & 13 respectively. The combination does not explicitly disclose, but Dasgupta teaches:  
detect a status of the first user (col.3 ln12-ln13, the method includes the mobile device identifying a first user of the mobile device.); 
in response to detecting the status of the first user, determine that the first user is authorized to access a first set of applications (col.3 ln20-ln28, the method further includes based on the security rule, the mobile device dividing the contents into a first set of one or more contents that the first user is authorized to access based on the first level of security…… The contents include icons of apps loaded on the mobile device or specify functionalities of an application being executed on the mobile device.); and 
display, via the dashboard, the first set of applications on a graphical interface (col.3 ln28-ln31, the method further includes the mobile device displaying the first set of one or more contents on the first layer of the display and not on the second layer of the display.)

a blockchain dashboard; display decentralized application on a graphical interface ([0072], The blockchain configured multi-faceted social health care component 602 may be a web-based interface displaying customized graphical interface enabling social interaction among the entities 102 over the social integrity network 602 in a distributed manner. The social integrity network 602 described herein may be enabled through the Internet. The blockchain configured multi-faceted social health care component 604 can be a distributed blockchain type application or component that automatically controls display of the electronic health records based on the rules defined in the policy controller 114 of the blockchain configured SHRDB 608.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopkins/Zinder/Tong with the teaching of Dasgupta/Shan as they relate to a system/method of managing data on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to allow first user controls first set of decentralized applications on a blockchain.

With respect to claim 3, 9 & 15
The combination of Hopkins, Zinder and Tong teaches the limitation of claim 1, 7 & 13 respectively.  The combination does not explicitly disclose, but Dasgupta teaches:  
detect a status of a second user (col. The method further includes the mobile device determining that the first user stopped using the mobile device and that a second user starts using the mobile device. ; 
in response to detecting the status of the second user, determine that the second user is restricted from accessing the first application); and
display, via the dashboard, a second set of applications on a graphical interface, wherein the second set of applications excludes the first application (col.5 ln18-ln-23 Access control system 106 displays the second set of one or more contents 112 in the second layer, but not the first layer of two-layer display 104. The second set of one or more contents 112 are viewed by a user who sees second set 112 through the transparent upper layer of two-layer display 104; see also col.3 ln26-ln27 The contents include icons of apps loaded on the mobile device or specify functionalities of an application being executed on the mobile device.)

The combination does not explicitly disclose, but Shah teaches: a blockchain dashboard; display decentralized application on a graphical interface ([0072], The blockchain configured multi-faceted social health care component 602 may be a web-based interface displaying customized graphical interface enabling social interaction among the entities 102 over the social integrity network 602 in a distributed manner. The social integrity network 602 described herein may be enabled through the Internet. The blockchain configured multi-faceted social health care component 604 can be a distributed blockchain type application or component that automatically controls display of the electronic health records based on the rules defined in the policy controller 114 of the blockchain configured SHRDB 608.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopkins/Zinder/Tong with the teaching of Dasgupta/Shan as they relate to a system/method of managing data on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to allow second user controls a second set of decentralized applications on a blockchain without accessing the first set of the decentralized applications.

Claims 5, 11 & 17 are rejected under 35 U.S.C 103 as being obvious over Zinder et al. (US20170005804A1; hereinafter: “Zinder”) in view of Hopkins et al.  (US10521780B1; hereinafter: “Hopkins”) in view of Tong (US10536265B2; hereinafter: “Tong”), and further in view of Shah (US20190341134A1; hereinafter: “Shah”).
With respect to claim 5, 11 & 17
The combination of Hopkins, Zinder and Tong teaches the limitation of claim 1, 7 & 13 respectively.  The combination does not explicitly disclose, but Shah teaches: detect that a status of the first transaction has been changed; and display, via a graphical interface, a second notification to the first user through the blockchain dashboard ([0052], With the use of a module 214, the multi-faceted social health care component 104 may keep a track of therapies and medical prescription of different patients and constantly display the tracked information to the doctors, clinicians or other entities via module 214. The multi-faceted social health care component 104 may allow the entities 102 to generate reports of the electronic health information or any other information via module 216. Module 216 may also display alerts defined from the electronic health information of the entities 102.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Hopkins/Zinder/Tong with the teaching of Shan as they relate to a system/method of managing data on a blockchain.  The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Motivation to do so would have been to allow second user controls a second set of decentralized applications on a blockchain without accessing the first set of the decentralized applications.

Conclusion
THIS ACTION IS MADE Non-FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YIN Y CHOI whose telephone number is (571)272-1094 or yin.choi@uspto.gov.  The examiner can normally be reached on M-F 7:30 - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 




/YIN Y CHOI/           Examiner, Art Unit 3685                                                                                                                                                           	9/16/2021

/JAMES D NIGH/Senior Examiner, Art Unit 3685